        Case 3:21-cv-00309-LRH-WGC Document 7 Filed 08/23/21 Page 1 of 3



 1   Mark C. Severino
     Nevada Bar No. 14117
 2   Jessica L. Beeler, Esq.
 3   Nevada Bar No. 15387
     WILSON, ELSER, MOSKOWITZ,
 4    EDELMAN & DICKER LLP
     6689 Las Vegas Blvd. South, Suite 200
 5   Las Vegas, NV 89119
     Telephone: 702.727.1400
 6   Facsimile: 702.727.1401
 7   Mark.Severino@wilsonelser.com
     Jessica.Beeler@wilsonelser.com
 8   Attorneys for Defendant
     FERRUGIO DESIGN, INC.
 9
                                   UNITED STATES DISTRICT COURT
10
                                            STATE OF NEVADA
11

12    TODD SHAW and RACHELLE SHAW,
      husband and wife;                                   Case No.: 3:21-cv-00309-LRH-WGC
13
                             Plaintiffs,
14
                                                          STIPULATION AND ORDER
      vs.
15
      FERRUGIO DESIGN INC., a California
16    Corporation (d/b/a FERRUGIO DESIGN +
      ASSOCIATES); DOES 1-10 inclusive,
17
                             Defendants.
18

19
             Plaintiffs, TODD SHAW and RACHELLE SHAW, and Defendant, FERRUGIO DESIGN
20

21    INC., by and through their undersigned counsel, hereby stipulate and agree as follows:

22            1.    Plaintiffs served the Defendant with their Summons and Complaint through

23    Defendant’s counsel on or about June 30, 2021.
24            2.    Defendant removed this case to the United States District Court for the State of
25
      Nevada on July 21, 2021.
26
              3.    Plaintiffs and Defendant have agreed to attend mediation with Hon. Jennifer Togliatti
27
      (Ret.) on November 4, 2021 to see if this case can be resolved prior to further litigation.
28


     256680476v.1
        Case 3:21-cv-00309-LRH-WGC Document 7 Filed 08/23/21 Page 2 of 3




              4.    In order to foster the parties desire to attend mediation without incurring unnecessary
 1

 2    litigation costs, and as a condition to attending mediation, it is hereby agreed between the parties

 3    that the Defendant shall provide Plaintiffs with all vendor invoices and Defendants cancelled checks

 4    and proof of payment for all items Defendants purchased for Plaintiffs’ residence at least 30 days
 5
      prior to the mediation.
 6
              5.    It is further agreed that should the mediation be unsuccessful in resolving this matter,
 7
      the Defendant shall have fourteen (14) days from the date of the mediation to file a responsive
 8
      pleading, unless otherwise agreed among the parties at mediation. The parties have agreed to
 9

10    temporarily stay all proceedings in the case until 30 days after the mediation. No later than 30 days

11    after the mediation, the parties will provide a Joint Status Report regarding the outcome of the
12    mediation.
13
                        (i)     If this matter is successfully resolved by mediation, the parties will file a
14
                                Stipulation to Dismiss no later than 45 days after the mediation.
15
                        (ii)    If this matter is not resolved by mediation, the parties will resume to
16
                                litigate this matter and upon the filing of Defendant FD&A’s Answer, will
17
                                proceed with conducting the Early Case Conference and develop a
18
                                Proposed Discovery Plan in accordance with the applicable Local Rules
19
                                and Federal Rules of Civil Procedure.
20
      ///
21

22
      ///
23

24
      ///
25

26
      ///
27

28
                                                       -2-
     256680476v.1
        Case 3:21-cv-00309-LRH-WGC Document 7 Filed 08/23/21 Page 3 of 3




              6.    By making the above stipulations, neither Plaintiffs, nor Defendant, are waiving or
 1

 2    abandoning any claims or defense available at law. The parties hereby specifically reserve any and

 3    all claims or defenses available at law.

 4

 5    VILORIA, OLIPHANT,                                WILSON, ELSER, MOSKOWITZ,
 6    OSTER & AMAN L.L.P.                               EDELMAN & DICKER LLP

 7    /s/ R. Shawn Oliphant                             /s/ MARK C. SEVERINO
      R. Shawn Oliphant, Esq.                           Mark C. Severino
 8
      Nevada Bar No. 6441                               Nevada Bar No. 14117
 9    327 California A venue                            300 South 4th Street, 11th Floor
      Reno, NV 89509                                    Las Vegas, NV 89101
10    (775) 284-8888                                    Attorneys for Defendants
      Attorneys for Plaintiff
11
                                                    ORDER
12

13            IT IS SO ORDERED:

14             The stipulations of the parties set forth above are adopted by the Court.
15

16
                                                     ___________________________________
17                                                   UNITED STATES MAGISTRATE JUDGE

18
                                                     DATED: August 23, 2021
19

20

21

22

23

24

25

26

27

28
                                                       -3-
     256680476v.1
